Citation Nr: 1101629	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  10-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disorder, claimed as 
residuals of injury to the back, including disc disease and 
osteoarthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to September 
1954.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision rendered by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which via a Tiger Team expedited decision, denied the claim on 
appeal.  The appeal is currently in the jurisdiction of the 
Newark, New Jersey RO.  

In July 2010 the Board remanded the case to the RO for further 
development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the competent evidence is against a finding 
that a back disorder is related to service, or that arthritis 
manifested to a compensable degree within a year following 
separation from active duty.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during military 
service; and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the previous decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
September 2008, April 2009, April 1010, and July 2010.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria to 
substantiate his claim of for service connection.  The RO has 
provided adequate notice of how effective dates are assigned.  
The claim was subsequently readjudicated most recently in an 
October 2010 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal decided below.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately, and 
a VA examination report.  The duty to assist includes the duty to 
provide a medical examination or obtain a medical opinion when 
such is necessary to make a decision on the claim, as defined by 
law.  

VA appropriately examined the medical history of the Veteran's 
claimed back disability for compensation purposes addressing the 
claimed disorder.  Findings from the examination report are 
adequate for the purposes of deciding the claim on appeal.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran 
was also provided with an opportunity to present testimony at a 
hearing on appeal before a Veteran Law Judge, which he declined. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate, that any additional evidence exists that has not been 
obtained and would be necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Further, the Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Id. at 1336.  As a finder of fact, however, the 
Board may weigh the absence of contemporaneous records when 
assessing the credibility of the lay evidence.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir.1996).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Except for a report of medical examination dated in September 
1954, service treatment records are absent and presumed to have 
been destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973 and have not been located.  Documents on file 
reflect that multiple attempts have been made to obtain the 
service treatment records and that a formal finding of 
unavailability was made regarding these missing records.  The RO 
notified the Veteran of the unavailability of these records and 
informed him that he could submit copies of any records that he 
may have.  

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In light of that, the Board has undertaken it's analysis of this 
case consistent with the heightened obligation of Cuevas and 
O'Hare.  Notably, however, though the case law increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the claimant, the case law 
does not lower the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As reflected in an October 2008 statement in support of his 
claim, the Veteran asserts that while serving in Korea he injured 
his back when an ammunition truck he was riding in rolled over.  
In that statement he reported that he did not report this injury 
while in service, but nevertheless believed that he did sustain a 
back injury at that time.  He also stated that he did not report 
the injury to the VA shortly after service, even though his back 
was hurting, because he was starting a new job.  He stated that 
he has had many problems with the back since then.  

Service treatment records are missing except for the report of a 
September 1954 separation examination.  That report shows that on 
examination, the evaluation for the spine and other 
musculoskeletal system was normal.  Although that report shows 
specific findings and comments with respect to other conditions 
in service (findings of pes planus and sunburn; and comments of 
no serious injuries, no history or evidence of venereal disease 
or other communicable diseases, and no complaints of a medical 
nature at time of this examination), the report contains no 
indication of any complaints, findings, or treatment for any 
injury or disease referable to the claimed back disorder.  

After service, private medical records dated from February 2003 
to May 2009, primarily from the office of Michael G. Giuliano, 
D.O., show treatment for various complaints and conditions.  The 
first medical record showing a back condition is contained in a 
June 2007 private treatment record of physical examination 
conducted by Dr. Giuliano.  At that time the report contains no 
complaints referable to the back.  Musculoskeletal examination 
revealed that there was no sensory deficit, or obvious evidence 
of trauma or prior trauma.  The Veteran's stance and gait were 
normal; without evidence of kyphosis, scoliosis, or lordosis, 
discomfort, joint stiffness, muscle weakness, lack of 
coordination, or deformities.  The assessment included lumbar 
disc syndrome.

The report of a May 2008 initial evaluation of the low back pain 
shows that the Veteran reported that his low back pain began six 
years before due to falls and a motor vehicle accident.  He 
reported he knew no reason for his current discomfort, with pain 
levels varying from seven to eight on a scale of ten.  Pain was 
in the L4-S1 area.  After evaluation the assessment was back 
pain.  Subsequent private treatment records show continued 
complaints of back pain and assessments of lumbar disc syndrome.

In a May 2009 statement, Dr. Giuliano advised that the Veteran 
had been treated for injuries sustained during service in World 
War II, and that the Veteran holds a diagnosis of lumbar disc 
disease and osteoarthritis.  In this regard, the Board observes 
that the Veteran did not serve on active duty during World War 
II.

In a July 2010 statement, Dr. Giuliano noted that the Veteran 
carried multiple diagnoses, but that the Veteran's predominant 
service injury was related to his lumbar spine.  Dr. Giuliano 
denoted that he had treated the Veteran for the past ten years 
for chronic lumbar disc disease with radiculitis.

The report of an August 2010 VA examination  shows that the 
Veteran last worked more than 25 years before.  After service the 
Veteran first worked as a baker and he drove trucks to deliver 
bread.  He then worked as a private duty policeman for nine 
years, involving standing in stores and banks.  The Veteran 
reported that during service, his truck flipped over and he hurt 
his back.  He was not hospitalized at that time, and could not 
remember when he returned to full duty.  

The examiner noted a letter from the Veteran's doctor showed that 
the Veteran had received treatment for low back pain for about 10 
years.  The Veteran reported that his low back pain was mainly 
midline, radiating out a few inches and not up; and that his 
right leg can give out, and there was radiation to the knees.

After examination, the examiner noted that X-rays showed marked 
degenerative joint disease changes and osteopenia.  The examiner 
offered the appraisal that the information on file refutes the 
Veteran's account as to his low back pain.  The examiner noted 
that the Veteran stated that he could not remember how much low 
back pain he had working in the bakery, and that it was not too 
bad when he was a policeman.  Based on that, the examiner opined 
that it seemed quite unlikely that the Veteran's current low back 
pain and probable sciatica was related to his time in service, or 
to the truck accident in service.   

In sum, even though most service treatment records are missing, 
the existing separation examination does not show any indication 
of any back condition, even though it reflects substantive 
examination with findings of other conditions.  Further, there is 
no medical evidence after service showing that the Veteran's back 
was injured during service other than the Veteran's statements.  
In this regard, the first clinical evidence of a back problem is 
shown in the June 2007 private treatment record of physical 
examination, assessed as lumbar disc syndrome.  This first 
clinical evidence of the condition is almost 53 years after 
service, and more than four years after the first treatment 
records on file.

Though the Veteran is competent to provide lay evidence on this 
matter, the Veteran's assertions of back injury in service are 
not credible because his report, made long after service, 
conflicts with his statements made initially at the time Dr. 
Giuliano first evaluated the back condition.  As noted above, the 
report of the May 2008 initial evaluation shows that the Veteran 
reported that his low back pain began only six years before due 
to falls and a motor vehicle accident.

Notably, the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006).  If the Board concludes that the lay 
evidence presented by a Veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the Veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  Id.  

However, the Veteran's assertions in this case, that he injured 
his back during service and has had back problems since that 
time, is inconsistent with his initial statements made when first 
receiving treatment.  Based on the foregoing, the Board finds 
that the Veteran's assertions as to such back injury having 
occurred in service and resultant continuity of back symptoms 
since then, are not credible, as they are inconsistent with the 
medical and lay evidence, and on that basis, of little probative 
value compared with the remainder of the competent medical 
evidence.

Further, the nexus opinion contained in Dr. Giuliano's May 2009 
and July 2010 statements appears to be made solely on the basis 
of the Veteran's reported history, as it is not consistent with 
the Veteran's initial report of injury and back pain having 
occurred only ten years before.  It is also inconsistent with the 
remainder of the file since the Veteran's discharge from service 
in 1954.

More probative on the matter, as it is consistent with the rest 
of the record, is the opinion given by the August 2010 VA 
examiner, who offered a cogent rationale in support of his 
assessment.  Other than Dr. Giuliano's statements, no other post-
service treatment records contain an opinion or otherwise link 
any current back condition to service.  Even the Veteran's 
initial statements during treatment are counter to his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and thus service connection for 
back disability must be denied.


ORDER

Service connection for back disability is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


